                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



  RAFAEL MANTESSO,

         Plaintiff,                                       Case No.: 1:20-cv-00699

  v.                                                      Judge Martha M. Pacold

  THE PARTNERSHIPS AND UNINCORPORATED Magistrate Judge Jeffrey Cummings
  ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

         Defendants.

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                    DEFENDANT

                19                                      citydiscount

                 6                                        Blanco

                 4                                       nebraska

                 3                                    gardengrove66

                17                                       Altamira

                18                                       Baphuono

                30                                       kent5200

                16                                        oakland

                11                                       newjeresy
             12              alabama

              7               Toikis

             27             costamesa

              8            Aftonmoon

              5             Anstruther

              9              Barabar

             10            connecticut

             14            garonne2016

             25          Adilcevazmoon

             29              idaho99

             31              lansing

             35             tallahassee



DATED: April 11, 2020   Respectfully submitted,

                        /s/ Keith A. Vogt
                        Keith A. Vogt (Bar No. 6207971)
                        Keith Vogt, Ltd.
                        111 West Jackson Boulevard, Suite 1700
                        Chicago, Illinois 60604
                        Telephone: 312-675-6079
                        E-mail: keith@vogtip.com

                        ATTORNEY FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on April 11, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt
